USCA11 Case: 20-13488     Date Filed: 05/07/2021   Page: 1 of 5



                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13488
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 6:98-cr-00272-GKS-GJK-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

QUINCY CORNELIUS MORMAN,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                                (May 7, 2021)

Before WILLIAM PRYOR, Chief Judge, LAGOA and BRASHER, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13488        Date Filed: 05/07/2021     Page: 2 of 5



      Quincy Morman appeals pro se the denial of his motion for compassionate

release. 18 U.S.C. § 3582(c)(1)(A). We affirm.

      In 2020, Morman, while completing his 360-month sentence for conspiring

to commit and for committing an armed bank robbery and for two firearm

offenses, filed a motion for compassionate release. Morman sought relief on three

grounds: the elimination of stacking sentences for armed career criminals, 18

U.S.C. § 924(c), in the First Step Act; the possibility that he could develop serious

complications from COVID-19 because he had human immunodeficiency virus;

and his rehabilitation in prison and his age eliminated any danger he might pose to

the public in the future.

      The district court denied Morman’s motion. The district court ruled that the

amendment to section 924(c) did not apply retroactively to Morman and that he

had failed to exhaust the issue of COVID-19. The district court also ruled that,

“[e]ven if [it] . . . reached the substantive merits of Morman’s request . . . [it was]

inclined to deny” relief because “the facts . . . [underlying] Morman’s conviction

. . . [were] extremely violent,” he “likely pose[d] a danger to public safety if

released,” and “the section 3553(a) factors” weighed against release.

      We review the denial of a motion for compassionate release for abuse of

discretion. United States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021). That

deferential standard of review gives the “the district court a range of choice and . . .


                                            2
           USCA11 Case: 20-13488         Date Filed: 05/07/2021     Page: 3 of 5



we cannot reverse just because we might have come to a different conclusion had it

been our call to make.” Id. at 912 (quoting Sloss Indus. Corp. v. Eurisol, 488 F.3d

922, 934 (11th Cir. 2007)). We will not reverse unless “we have a definite and firm

conviction that the district court committed a clear error of judgment in the

conclusion it reached.” United States v. Taylor, 338 F.3d 1280, 1283 (11th Cir.

2003) (internal quotation marks omitted and alteration adopted).

       Morman argues that he is entitled to release for the three reasons identified

in his motion. We need not address Morman’s arguments concerning section

924(c) or COVID-19 because we cannot say that the district court abused its

discretion in making the alternative determination that the statutory sentencing

factors, 18 U.S.C. § 3553, weighed against compassionate release.

       A district court may modify a term of imprisonment to allow for

“compassionate release.” 18 U.S.C. § 3582(c)(1)(A). The district court, “upon

motion of the Director of the Bureau of Prisons, or upon motion of the defendant

. . . may reduce the term of imprisonment . . . after considering the factors set forth

in section 3553(a) to the extent that they are applicable, if it finds that . . .

extraordinary and compelling reasons warrant such a reduction” and “such a

reduction is consistent with applicable policy statements issued by the Sentencing

Commission . . . .” Id.




                                             3
          USCA11 Case: 20-13488        Date Filed: 05/07/2021   Page: 4 of 5



      Section 3553(a) states that the sentence imposed by the district court must be

“sufficient, but not greater than necessary,” to achieve the goals of sentencing. Id.

The sentence selected must reflect the seriousness of the offense, promote respect

for the law, provide just punishment, deter future criminal conduct, protect the

public, and provide the defendant with any needed training or treatment. Id. To

determine an appropriate sentence, the district court must also consider the nature

and circumstances of the offense, the defendant’s history and characteristics, the

kinds of sentences available, the Sentencing Guidelines, pertinent policy

statements, the need to avoid disparities among similarly-situated defendants, and

the need to provide restitution to victims. Id.

      The district court did not abuse its discretion by denying Morman’s motion.

Morman’s crime spree was “extremely violent.” He armed himself and a

coconspirator with a semi-automatic handgun and a revolver, which they wielded

during the bank robbery. En route to the bank, Morman stole a vehicle from an

elementary school and left a getaway car outside a daycare. Inside the bank,

Morman jumped the counter and ordered three different tellers at gunpoint to open

their money drawers for him to empty. After retrieving the getaway car, Morman

led police officers on a high-speed chase at noon through heavy traffic, lost control

of the car at an intersection, and fled on foot to an auto parts store, outside which

he ordered a man out of his vehicle at gunpoint. Morman sped off in the second car


                                           4
           USCA11 Case: 20-13488       Date Filed: 05/07/2021    Page: 5 of 5



he had stolen that day, crashed into a van, and discarded his fully-loaded handgun

in a public thoroughfare before being captured. The district court reasonably

decided to make Morman complete his sentence in the light of the seriousness of

his offense, his long history as a violent offender that resulted in a criminal history

of V, the need for deterrence, and the likelihood he would commit future similar

crimes. See id. And the district court took into account Morman’s health issue, but

gave it little weight because he did “not sufficiently allege and show that his HIV

[was] uncontrolled or that he [was] receiving inadequate medical treatment.” We

are not left with the “definite and firm conviction that the district court committed

a clear error of judgment” in deciding not to release Morman. See Taylor, 338 F.3d

at 1283.

      We AFFIRM the denial of Morman’s motion for compassionate release.




                                           5